Citation Nr: 0324975	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  02-09 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to service connection for Type I diabetes 
mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Law Clerk




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the benefit sought on 
appeal.  The veteran, who had active service from February 
1967 to February 1969, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.

REMAND

Upon preliminary review of the claims file, the Board finds 
that additional development is needed in this case before 
proceeding with appellate review for the reasons set forth 
below.

The veteran stated in VA Form 9 that he has had Type I 
diabetes mellitus since 1977.  The medical records dated 
February 1999 from Baptist Hospital also mention this early 
diagnosis.  Although the RO requested that Baptist Hospital 
submit records of treatment of the veteran dating from 1977, 
only a few records from 1999 were received from that facility 
and there is no explanation in the record as to whether 
earlier records exist.  In fact, the record does not contain 
any treatment records dating back to 1977.  Such records may 
prove to be relevant and probative.  The RO should request 
that the veteran provide information regarding the health 
care providers who have treated him for diabetes mellitus and 
particularly where the initial diagnosis was made.  The RO, 
with the veteran's assistance, should attempt to obtain such 
records and associate them with the claims folder.  

In addition, James D. Bomboy, Jr., M.D. sent the RO a letter 
indicating that the veteran had been diagnosed with Type I 
diabetes mellitus and that he had been treating the veteran 
since 1985.  The record includes only a few laboratory 
reports of the veteran dated in 2001 and 2002, but does not 
include the complete treatment records from Dr. Bomboy.  The 
RO should obtain such records.

Dr. Bomboy's letter also states that the veteran had been 
diagnosed with diabetic neuropathy in 1982, although Dr. 
Bomboy reportedly began treating the veteran in 1985.  
However, the record does not contain any medical records 
documenting treatment for diabetic neuropathy in 1982.  The 
RO should attempt, with the veteran's assistance, to procure 
such records of treatment.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should request that the 
veteran provide the names and addresses 
of the health care providers who 
provided treatment for his diabetes 
mellitus, as well as the dates of 
treatment, prior to 1985.  A specific 
request in this regard should be made 
for information concerning the health 
care provider who made the initial 
diagnosis of Type I diabetes mellitus 
in 1977.  After acquiring this 
information and any necessary 
authorization, the RO should obtain and 
associate these records with the claims 
file.

2.  The RO should obtain the actual 
clinical records of treatment of the 
veteran for Type I diabetes mellitus 
from 1985 to the present from James D. 
Bomboy, Jr., M.D. located at 2011 
Church Street, Suite 203, Nashville, TN 
37203 and associate these records with 
the claims file.


When the development requested has been completed, the case 
should be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran unless he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



